DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/07/2022 has been entered.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive.
In regards to applicant’s argument that the prior art Rothauser is not configured to direct water therethrough, Examiner respectfully disagrees. The prior art reference Rothauser is configured to direct drainage water therethrough which does read on the claimed “water” limitation. 
Since the following grounds of rejection are being maintained, the instant Office action has been made final.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase “wherein at least one mixing tap for hot water and cold water is fluidly connected via the device to both of the cold water pipe and the hot water pipe” is unclear what the applicant is referring to since the device being fluidly connected to both of the hot and cold water pipe at the same time is not possible based on applicant’s disclosure wherein each hot and cold water pipe have their own separate device; hence one device connected to both the hot water pipe and cold water pipe is not possible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 8, 10, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rothauser (U.S. Patent No. 3,470,900).
Regarding claim 1, Rothauser discloses a device (Figs. 1-3) for connecting at least one tap and a pipe (Column 1 lines 26-29), comprising: at least one inlet (at 22); at least one outlet (24); at least one connection (38) positioned between (the bend 23 is connected to the connection 38 and is in between the inlet and outlet as illustrated in Fig. 2) the at least one inlet (at 22) and the at least one outlet (24); an inner channel (Fig. 2) which connects the inlet (at 22) and the outlet (24); and a drain (30) which connects the inner channel (Fig. 2) to the connection (38) so as to be able to be flowed through, wherein the drain (30) has a sleeve (37) for thermal decoupling (sleeve provides an extra layer surrounding both the drain of the inner channel and the pipe of the connection) from the inner channel (Fig. 2) and connection (38), wherein the sleeve (37) is directly threaded (Fig. 2, Column 2 line 63-Column 3 line 10) to the drain (30) and circumferentially surrounds (Fig. 2, Column 2 line 63-Column 3 line 10) the at least one connection (38), and wherein the at least one inlet (at 22), the at least one outlet (24), the at least one connection (38), the inner channel (Fig. 2) and the drain (30) are configured to direct water (drainage water) therethrough. 
Regarding claim 3, Rothauser discloses the device (Figs. 1-3) wherein the sleeve (37) for thermal decoupling comprises at least partially a plastics material (Column 3 lines 23-62), a high-grade steel, or a ceramic material.
Regarding claim 6, Rothauser discloses the device (Figs. 1-3) wherein a curved piece (Fig. 2) for decoupling the inner channel (Fig. 2) and the drain (30) guides the drain out of a plane (Fig. 2) in which the inner channel extends (Fig. 2).
Regarding claim 8, Rothauser discloses a system (Figs. 1-7) system comprising: at least one device (Figs. 1-3), and at least one pipe (Column 1 lines 25-29) that is connected to the inlet (at 22) and the outlet (24) and which extends partially through the inner channel (Fig. 2).
Regarding claim 10, Rothauser discloses a method of making a water system (Figs. 1-3) comprising connecting at least one tap (Column 1 lines 25-29) and at least one pipe (Column 1 lines 25-29) via the device (Figs. 1-3).
Regarding claim 17, Rothauser discloses the system (Figs. 1-3) wherein the sleeve (37) for thermal decoupling of the at least one device (Figs. 1-3) comprises a plastics material (Column 3 lines 23-62), a high-grade steel, or a ceramic material.
Regarding claim 20, Rothauser discloses the system (Figs. 1-3) wherein the at least one device (Figs. 1-3) further comprises a curved piece (Fig. 2) for decoupling the inner channel (Fig. 2) and drain (30).      

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4, 7, 11-16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothauser (U.S. Patent No. 3,470,900).
Regarding claim 2, Rothauser discloses the device (Figs. 1-3) wherein the sleeve (37) for thermal decoupling has a lower thermal conductivity (plastic material disclosed in Column 3 lines 23-32 inherently has a lower thermal conductivity) than the remaining drain and the inner channel (Fig. 2), but it does not disclose the exact ratio of thermal conductivity.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thermal conductivity of the sleeve to be greater than the thermal conductivity of the remaining drain and inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the material disclosed and illustrated in the drawings a certain albeit unknown exact ratio of the thermal conductivity of the sleeve and remaining drain and inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 4, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 7, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the drain from the inner channel to the connection has a length at least 3 times a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the drain from the inner channel to the connection to correspond to at least 3 times a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the portion for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 11, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least the diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least the diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 12, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the drain from the inner channel to the connection has a length at least 5 times the diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the drain from the inner channel to the connection to correspond to at least 5 times a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the drain from the inner channel to the connection corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 13, Rothauser discloses the device (Figs. 1-3) wherein the sleeve (37) for thermal decoupling comprises a plastics material (Column 3 lines 23-62), a high-grade steel, or a ceramic material.
Regarding claim 14, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 15, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 16, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling of the at least one device has a lower thermal conductivity than the remaining drain and inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the thermal conductivity of the sleeve to be greater than the thermal conductivity of the remaining drain and inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the material disclosed and the device illustrated in the drawings a certain albeit unknown exact ratio of the thermal conductivity of the sleeve and remaining drain and inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 18, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the sleeve for thermal decoupling along the drain of the at least one device has a length along the drain at least half of a diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least half of a diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser. The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Regarding claim 19, Rothauser discloses the essential features of the claimed invention but lacks disclosure wherein the length corresponds to at least the diameter of the inner channel.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize the length of the sleeve for thermal decoupling to correspond to at least the diameter of the inner channel, since is does not produce an unpredicted result, and the specific range claimed just provides applicant with an optimum characteristic, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. That is, based on the general sizes shown in the drawings a certain albeit unknown exact ratio of the length of the sleeve for thermal decoupling corresponding to the diameter of the inner channel is present in Rothauser The differences between that unknown ratio and that claimed is considered to be related to optimization of this ratio so as to obtain the associated optimum characteristics provided by this ratio.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753